 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          FAIR HOUSING CENTER OF
          WASHINGTON,
 8
                                   Plaintiff,
 9
                                                            C16-922 TSZ
                v.
10
                                                            MINUTE ORDER
          BREIER-SCHEETZ PROPERTIES,
11        LLC, et al.,
12                                 Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)    Plaintiff’s Third Petition for an Order to Show Cause, docket no. 115, is
15
     DENIED. The defendants have substantially complied with the Court’s order regarding
     training. See Von Doemming Decl., docket no. 124.
16
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 8th day of January, 2020.

19
                                                        William M. McCool
20                                                      Clerk

21                                                      s/Karen Dews
                                                        Deputy Clerk
22

23

     MINUTE ORDER - 1
